Citation Nr: 0720669	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to basic eligibility for VA compensation or 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The appellant does not have any recognized qualifying service 
with the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that the appellant did not 
have any recognized qualifying service.  A hearing before the 
undersigned Acting Veterans Law Judge at the RO was held in 
February 2007.


FINDINGS OF FACT

Although advised of the evidence and information necessary to 
establish "veteran" status, and despite multiple attempts 
to verify any military service with the National Personnel 
Records Center and other sources, there is a complete absence 
of any competent evidence demonstrating that the appellant 
had any military service with any branch of the Armed Forces 
of the United States.


CONCLUSION OF LAW

The appellant lacks qualifying service with the United States 
Armed Forces, and is ineligible for any award of VA 
compensation or pension benefits.  38 U.S.C.A. §§ 101, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.12a, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Following receipt from the appellant's initial claim for VA 
benefits in March 2004, the RO notified the appellant that it 
was having difficulty verifying any military service for him.  
Multiple attempts to verify the appellant's service with the 
National Personnel Records Center (NPRC) were unsuccessful 
based upon the information provided by the appellant.  The 
appellant was provided formal VCAA notice in May 2004, 
January 2005, and March 2005 of which information was 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised to submit any relevant evidence in his 
possession.  The appellant was also provided all of the 
applicable laws and regulations with respect to minimum 
military service requirements in his statement of the case.  
Certain private medical records were collected, but these 
records entirely failed to corroborate that the appellant 
ever served in the US Armed Forces.  The Board thus finds 
that VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Further, absent the required certification of service from 
the United States Service Department, which is determinative 
as a threshold matter in the present case, the Board finds 
that there is no reasonable possibility that further 
development of the claim by VA could ever substantiate the 
appellant's claim.  38 U.S.C.A. § 5103A(2); 38 C.F.R. § 
3.159(d).

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" 
means the United States Army, Navy, Marine Corps, Air Force 
or 
Coast Guard, and includes Reserve components.  38 C.F.R. § 
3.1.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or a Certificate of Discharge, with 
verification from the appropriate service department under 
the following conditions:  (1)  The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Service department findings are binding on 
VA for purposes of establishing service in the US Armed 
Forces.  Id., see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In the appellant's initial application for VA benefits of 
March 2004, he claimed to have service with the US Army from 
July 1978 to September 1982.  He reported the name and Social 
Security Number under which he served.  As noted above, 
multiple requests for verification of military service with 
the NPRC were met with negative responses.  

Certain private medical records were obtained which show that 
the appellant currently has several medical conditions.  None 
of these records, however, include any history or other 
information in any way indicating that the appellant had any 
military service with the US Armed Forces.  

The appellant has failed to submit any valid evidence which 
shows he had qualifying service with the United States Armed 
Forces.  The appellant's written statements and oral 
testimony attesting to service in the US Armed Forces simply 
do not provide any evidence that has been able to be used to 
confirm his reported service.  Accordingly, there is no legal 
basis for the appellant to be awarded eligibility for VA 
compensation or pension benefits.  The appellant's 
application for benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA compensation or 
pension benefits is denied.  




____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


